IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

OXFORD DIVISION
JOHNNIE HAYES PLAINTIFF
v. ` No. 3:18CV74-GHD-JMV
STATE OF MISSISSIPPI, ET AL. DEFENDANTS
FINAL JUDGMENT

Having considered the file and records in this action, the court finds that the Report and
Recommendation of the United States Magistrate Judge Was duly served by mail upon the pro se
plaintiff at his last known address; that more than fourteen days have elapsed since service of the
Report and Recomrnendation; and that no objection to the Report and Recommendation has been
filed or served by any party. The Magistrate Judge’s Report and Recommendation should
therefore be approved and adopted as the opinion of the court. It is ORDERED:

l. That the Report and Recommendation of the United States Magistrate Judge is
hereby APPROVED AND ADOPTED as the opinion of the court.

2. That the instant case is DISMISSED with prejudice for failure to state a claim upon
which relief could be granted, counting as a “STRIKE” under 28 U.S.C. § 1915(§).

3. That this case is CLOSEDQ

SO ORDERED, this, the g day of January, 019.

/ZNM.QLW.

SENIOR JUDGE

